Reversed and Remanded and Majority and Concurring Memorandum
Opinions filed February 10, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00478-CV

   BRAZOS PRESBYTERIAN HOMES, INC. D/B/A THE HALLMARK,
                        Appellant
                                      V.

AUGUST SCHUMACHER LANDER, AS INDEPENDENT EXECUTOR OF
    THE ESTATE OF BETTY S. LANDER, DECEASED, Appellee

                  On Appeal from the 152nd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-65993

   CONCURRING MEMORANDUM                                    OPINION
      I concur for the reasons set forth in Memorial Hermann Hospital System v.
Galvan, 434 S.W.3d 176, 187 (Tex. App.—Houston [14th Dist.] 2014, pet. filed)
(Boyce, J., concurring). This court’s disposition of the claims asserted against
Brazos Presbyterian Homes, Inc. is dictated by Ross v. St. Luke’s Episcopal
Hospital, No. 14-12-00885-CV, 2013 WL 1136613, at *1-2 (Tex. App.—Houston
[14th Dist.] Mar. 19, 2013, pet. granted), and Galvan, 434 S.W.3d at 187. Pending
the Texas Supreme Court’s forthcoming decision in Ross, this court is bound by its
prior decisions regarding the reach of a “[h]ealth care liability claim” under Tex.
Civ. Prac. & Rem. Code Ann §74.001(a)(13) (Vernon Supp. 2014).



                                      /s/       William J. Boyce
                                                Justice




Panel consists of Justices Boyce, McCally, and Brown (McCally, J.,
majority).




                                            2